Exhibit 10.7
EXECUTION COPY
AMENDED AND RESTATED SENIOR SECURED CONVERTIBLE NOTE
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS
OF THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 20(a) HEREOF. THE HOLDER OF THIS
NOTE AGREES TO THE TERMS AND PROVISIONS SET FORTH IN SECTION 4(q) OF THE
SECURITIES PURCHASE AGREEMENT REGARDING THE COLLATERAL AGENT (AS DEFINED IN THE
SECURITIES PURCHASE AGREEMENT). THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE
AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS
THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii) OF
THIS NOTE.
Stinger Systems, Inc.
Amended and Restated Senior Secured Convertible Note

     
Original Issuance Date: February 29, 2008
  Original Principal Amount: U.S. $2,150,000.00
Amendment and Restatement Date:
   
September 12, 2008
   

          FOR VALUE RECEIVED, Stinger Systems, Inc., a Nevada corporation (the
“Company”), hereby promises to pay to the order of CASTLERIGG MASTER INVESTMENTS
LTD. or registered assigns (“Holder”) the amount set out above as the Original
Principal Amount (as reduced pursuant to the terms hereof pursuant to
redemption, conversion or otherwise, the “Principal”) when due, whether upon the
Maturity Date (as defined below), acceleration, redemption or otherwise (in each
case in accordance with the terms hereof) and to pay interest (“Interest”) on
any outstanding Principal as may be required by Section 2, until the same
becomes due and payable, whether upon the Maturity Date, acceleration,
conversion, redemption or otherwise (in each case in accordance with the terms
hereof). This Amended and Restated Senior Secured Convertible Note (including
all Senior Secured Convertible Notes issued in exchange, transfer or replacement
hereof, this “Note”) amends, supplements, modifies and completely restates and
supersedes the Senior Secured Convertible Note, with an original

 



--------------------------------------------------------------------------------



 



issuance date of February 29, 2008, issued by the Company to the Holder in the
original Principal amount of $2,150,000.00, but shall not, except as
specifically amended hereby or as set forth in the Amendment Agreement,
constitute a release, satisfaction or novation of any of the obligations under
any other Transaction Document (as defined in the Securities Purchase
Agreement). This Note is one of an issue of Amended and Restated Senior Secured
Convertible Notes issued pursuant to Section 1(a) of the Amendment Agreement on
the Amendment and Restatement Date (collectively, the “Notes” and such other
Amended and Restated Senior Secured Convertible Notes, the “Other Notes”).
Certain capitalized terms used herein are defined in Section 30.
          (1) PAYMENTS OF PRINCIPAL. On the Maturity Date, the Company shall pay
to the Holder an amount in cash representing all outstanding Principal, accrued
and unpaid Interest and accrued and unpaid Late Charges, if any, on such
Principal and Interest. The “Maturity Date” shall be March 1, 2011 as may be
extended at the option of the Holder (i) in the event that, and for so long as,
an Event of Default (as defined in Section 4(a)) shall have occurred and be
continuing on the Maturity Date (as may be extended pursuant to this Section 1
or any event shall have occurred and be continuing on the Maturity Date (as may
be extended pursuant to this Section 1 that with the passage of time and the
failure to cure would result in an Event of Default and (ii) through the date
that is ten (10) Business Days after the consummation of a Change of Control in
the event that a Change of Control is publicly announced or a Change of Control
Notice (as defined in Section 5(b)) is delivered prior to the Maturity Date.
Other than as specifically permitted by this Note, the Company may not prepay
any portion of the outstanding Principal, accrued and unpaid Interest or accrued
and unpaid Late Charges on Principal and Interest, if any.
          (2) INTEREST; INTEREST RATE. Interest on this Note in an amount equal
to $641,775.00 has been prepaid to the Holder as of the date set out above as
the Issuance Date (the “Issuance Date”). Notwithstanding the foregoing, in the
event the Maturity Date is extended by the Holder in accordance with
Section 1(ii), Interest on this Note shall accrue at a rate equal to nine and
ninety-five hundredths percent (9.95%) per annum for such period commencing on
March 1, 2011 through such extended Maturity Date. From and after the occurrence
and during the continuance of an Event of Default, Interest shall accrue at the
rate of six percent (6.0%) per annum, provided, however, if the Maturity Date is
extended by the Holder in accordance with Section 1(i), Interest shall accrue at
the rate of fifteen percent (15.0%) per annum for such period commencing on
March 1, 2011 through such extended Maturity Date. In the event that such Event
of Default is subsequently cured, the Interest referred to in the preceding
sentence shall cease to accrue as of the date of such cure; provided that the
Interest as calculated and unpaid at such increased rate during the continuance
of such Event of Default shall continue to apply to the extent relating to the
days after the occurrence of such Event of Default through and including the
date of cure of such Event of Default. Interest accrued pursuant to this
Section 2 (other than as a result of an extension of the Maturity Date) shall be
due and payable to the Holder in cash within five (5) Business Days of the date
such Interest ceases to accrue hereunder.
          (3) CONVERSION OF NOTES. This Note shall be convertible into shares of
the Company’s common stock, par value $0.001 per share (the “Common Stock”), on
the terms and conditions set forth in this Section 3.

- 2 -



--------------------------------------------------------------------------------



 



               (a) Conversion Right. Subject to the provisions of Section 3(d),
at any time or times on or after the Issuance Date, the Holder shall be entitled
to convert any portion of the outstanding and unpaid Conversion Amount (as
defined below) into fully paid and nonassessable shares of Common Stock in
accordance with Section 3(c), at the Conversion Rate (as defined below). The
Company shall not issue any fraction of a share of Common Stock upon any
conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
transfer, stamp and similar taxes that may be payable with respect to the
issuance and delivery of Common Stock upon conversion of any Conversion Amount.
               (b) Conversion Rate. The number of shares of Common Stock
issuable upon conversion of any Conversion Amount pursuant to Section 3(a) shall
be determined by dividing (x) such Conversion Amount by (y) the Conversion Price
(the “Conversion Rate”).
                    (i) “Conversion Amount” means the sum of (A) the portion of
the Principal to be converted, redeemed or otherwise with respect to which this
determination is being made, (B) accrued and unpaid Interest with respect to
such Principal and (C) accrued and unpaid Late Charges with respect to such
Principal and Interest.
                    (ii) “Conversion Price” means, as of any Conversion Date (as
defined below) or other date of determination, $0.29, subject to adjustment as
provided herein.
               (c) Mechanics of Conversion.
                    (i) Optional Conversion. To convert any Conversion Amount
into shares of Common Stock on any date (a “Conversion Date”), the Holder shall
(A) transmit by facsimile (or otherwise deliver), for receipt on or prior to
11:59 p.m., New York Time, on such date, a copy of an executed notice of
conversion in the form attached hereto as Exhibit I (the “Conversion Notice”) to
the Company and (B) if required by Section 3(c)(iii), surrender this Note to a
common carrier for delivery to the Company as soon as practicable on or
following such date (or an indemnification undertaking with respect to this Note
in the case of its loss, theft or destruction). On or before the first (1st)
Business Day following the date of receipt of a Conversion Notice, the Company
shall transmit by facsimile a confirmation (the “Conversion Confirmation”) of
receipt of such Conversion Notice to the Holder and the Company’s Transfer
Agent. On or before the (2nd) second Business Day following the date of receipt
of a Conversion Notice (the “Share Delivery Date”), the Company shall
(X) provided that the Transfer Agent is participating in the DTC Fast Automated
Securities Transfer Program, credit such aggregate number of shares of Common
Stock (including any Interest Shares) to which the Holder shall be entitled to
the Holder’s or its designee’s balance account with DTC through its Deposit
Withdrawal Agent Commission system or (Y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock (including any Interest Shares) to which the Holder shall be
entitled. If this Note is physically surrendered for conversion as required by
Section 3(c)(iii) and the outstanding Principal of this Note is greater than the
Principal portion of the Conversion

- 3 -



--------------------------------------------------------------------------------



 



Amount being converted, then the Company shall as soon as practicable and in no
event later than three (3) Business Days after receipt of this Note and at its
own expense, issue and deliver to the holder a new Note (in accordance with
Section 20(d)) representing the outstanding Principal not converted. The Person
or Persons entitled to receive the shares of Common Stock issuable upon a
conversion of this Note shall be treated for all purposes as the record holder
or holders of such shares of Common Stock on the Conversion Date.
                    (ii) Company’s Failure to Timely Convert. If the Company
shall fail to issue a certificate to the Holder or credit the Holder’s balance
account with DTC, as applicable, for the number of shares of Common Stock to
which the Holder is entitled upon conversion of any Conversion Amount on or
prior to the date which is three (3) Trading Days after the Conversion Date (a
“Conversion Failure”), then (A) the Company shall pay damages to the Holder for
each Trading Day of such Conversion Failure in an amount equal to 1.5% of the
product of (I) the sum of the number of shares of Common Stock not issued to the
Holder on or prior to the Share Delivery Date and to which the Holder is
entitled, and (II) the Closing Sale Price of the Common Stock on the Share
Delivery Date and (B) the Holder, upon written notice to the Company, may void
its Conversion Notice with respect to, and retain or have returned, as the case
may be, any portion of this Note that has not been converted pursuant to such
Conversion Notice; provided that the voiding of a Conversion Notice shall not
affect the Company’s obligations to make any payments which have accrued prior
to the date of such notice pursuant to this Section 3(c)(ii) or otherwise. In
addition to the foregoing, if within three (3) Trading Days after the Company’s
receipt of the facsimile copy of a Conversion Notice the Company shall fail to
issue and deliver a certificate to the Holder or credit the Holder’s balance
account with DTC for the number of shares of Common Stock to which the Holder is
entitled upon such holder’s conversion of any Conversion Amount, and if on or
after such Trading Day the Holder purchases (in an open market transaction or
otherwise) Common Stock to deliver in satisfaction of a sale by the Holder of
Common Stock issuable upon such conversion that the Holder anticipated receiving
from the Company (a “Buy-In”), then the Company shall, within three (3) Business
Days after the Holder’s request and in the Holder’s discretion, either (A) pay
cash to the Holder in an amount equal to the Holder’s total purchase price
(including brokerage commissions and other out of pocket expenses, if any) for
the shares of Common Stock so purchased (the “Buy-In Price”), at which point the
Company’s obligation to issue and deliver such certificate or to credit the
Holder’s balance account with DTC for the number of shares of Common Stock to
which the Holder is entitled upon such Holder’s conversion of any Conversion
Amount shall terminate, or (B) promptly honor its obligation to deliver to the
Holder a certificate or certificates representing such Common Stock and pay cash
to the Holder in an amount equal to the excess (if any) of the Buy-In Price over
the product of (1) such number of shares of Common Stock, times (2) the Closing
Bid Price on the Conversion Date.
                    (iii) Registration; Book-Entry. The Company shall maintain a
register (the “Register”) for the recordation of the names and addresses of the
holders of each Note and the principal amount of the Notes held by such holders
(the “Registered Notes”). The entries in the Register shall be conclusive and
binding for all purposes absent manifest error. The Company and the holders of
the Notes shall treat each Person whose name is recorded in the Register as the
owner of a Note for all purposes, including, without limitation, the right to
receive payments of Principal and Interest hereunder, notwithstanding notice to
the contrary. A Registered Note may be assigned or sold in whole or in part only
by registration of such

- 4 -



--------------------------------------------------------------------------------



 



assignment or sale on the Register. Upon its receipt of a request to assign or
sell all or part of any Registered Note by a Holder, the Company shall record
the information contained therein in the Register and issue one or more new
Registered Notes in the same aggregate principal amount as the principal amount
of the surrendered Registered Note to the designated assignee or transferee
pursuant to Section 20. Notwithstanding anything to the contrary set forth
herein, upon conversion of any portion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Company unless (A) the full Conversion Amount represented by this Note is
being converted or (B) the Holder has provided the Company with prior written
notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender of this Note. The Holder and the
Company shall maintain records showing the Principal, Interest and Late Charges,
if any, converted and the dates of such conversions or shall use such other
method, reasonably satisfactory to the Holder and the Company, so as not to
require physical surrender of this Note upon conversion.
                    (iv) Pro Rata Conversion; Disputes. In the event that the
Company receives a Conversion Notice from more than one holder of Notes for the
same Conversion Date and the Company can convert some, but not all, of such
portions of the Notes submitted for conversion, the Company, subject to
Section 3(d), shall convert from each holder of Notes electing to have Notes
converted on such date a pro rata amount of such holder’s portion of its Notes
submitted for conversion based on the principal amount of Notes submitted for
conversion on such date by such holder relative to the aggregate principal
amount of all Notes submitted for conversion on such date. In the event of a
dispute as to the number of shares of Common Stock issuable to the Holder in
connection with a conversion of this Note, the Company shall issue to the Holder
the number of shares of Common Stock not in dispute and resolve such dispute in
accordance with Section 25.
               (d) Limitations on Conversions.
                    (i) Beneficial Ownership. The Company shall not effect any
conversion of this Note, and the Holder of this Note shall not have the right to
convert any portion of this Note pursuant to Section 3(a), to the extent that
after giving effect to such conversion, the Holder (together with the Holder’s
affiliates) would beneficially own in excess of 9.99% (the “Maximum Percentage”)
of the number of shares of Common Stock outstanding immediately after giving
effect to such conversion. For purposes of the foregoing sentence, the number of
shares of Common Stock beneficially owned by the Holder and its affiliates shall
include the number of shares of Common Stock issuable upon conversion of this
Note with respect to which the determination of such sentence is being made, but
shall exclude the number of shares of Common Stock which would be issuable upon
(A) conversion of the remaining, nonconverted portion of this Note beneficially
owned by the Holder or any of its affiliates and (B) exercise or conversion of
the unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any Other Notes or warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its affiliates. Except as set
forth in the preceding sentence, for purposes of this Section 3(d)(i),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”). For purposes of
this Section 3(d)(i), in determining the number of outstanding shares of Common
Stock, the Holder may rely

- 5 -



--------------------------------------------------------------------------------



 



on the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent Form 10-K, Form 10-Q, Form 8-K or other public filing with
the Securities Exchange Commission, as the case may be (y) a more recent public
announcement by the Company or (z) any other notice by the Company or the
Transfer Agent setting forth the number of shares of Common Stock outstanding.
For any reason at any time, upon the written or oral request of the Holder, the
Company shall within one (1) Business Day confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Note, by the Holder or its affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. By written notice to
the Company, the Holder may increase or decrease the Maximum Percentage to any
other percentage not in excess of 9.99% specified in such notice; provided that
(i) any such increase will not be effective until the sixty-first (61st) day
after such notice is delivered to the Company, and (ii) any such increase or
decrease will apply only to the Holder and not to any other holder of Notes.
                    (ii) Principal Market Regulation. The Company shall not be
obligated to issue any shares of Common Stock upon conversion of this Note if
the issuance of such shares of Common Stock would exceed the aggregate number of
shares of Common Stock which the Company may issue upon conversion or exercise,
as applicable, of the Notes and Warrants without breaching the Company’s
obligations under the rules or regulations of any applicable Eligible Market
(the “Exchange Cap”), except that such limitation shall not apply in the event
that the Company (A) obtains the approval of its stockholders as required by the
applicable rules of such Eligible Market for issuances of Common Stock in excess
of such amount or (B) obtains a written opinion from outside counsel to the
Company that such approval is not required, which opinion shall be reasonably
satisfactory to the Required Holders. Until such approval or written opinion is
obtained, no purchaser of the Notes pursuant to the Securities Purchase
Agreement (each, a “Purchaser” and collectively the “Purchasers”) shall be
issued in the aggregate, upon conversion or exercise or otherwise, as
applicable, of Notes or Warrants, shares of Common Stock in an amount greater
than the product of the Exchange Cap multiplied by a fraction, the numerator of
which is the principal amount of Notes issued to any Purchaser pursuant to the
Securities Purchase Agreement on the Closing Date and the denominator of which
is the aggregate principal amount of all Notes issued to all of the Purchasers
pursuant to the Securities Purchase Agreement on the Closing Date (with respect
to each Purchaser, the “Exchange Cap Allocation”). In the event that any
Purchaser shall sell or otherwise transfer any of such Purchaser’s Notes, the
transferee shall be allocated a pro rata portion of such Purchaser’s Exchange
Cap Allocation, and the restrictions of the prior sentence shall apply to such
transferee with respect to the portion of the Exchange Cap Allocation allocated
to such transferee. In the event that any holder of Notes shall convert all of
such holder’s Notes into a number of shares of Common Stock which, in the
aggregate, is less than such holder’s Exchange Cap Allocation, then the
difference between such holder’s Exchange Cap Allocation and the number of
shares of Common Stock actually issued to such holder shall be allocated to the
respective Exchange Cap Allocations of the remaining holders of Notes on a pro
rata basis in proportion to the aggregate principal amount of the Notes then
held by each such holder.
               (4) RIGHTS UPON EVENT OF DEFAULT.

- 6 -



--------------------------------------------------------------------------------



 



               (a) Event of Default. Each of the following events shall
constitute an “Event of Default”:
                    (i) the suspension from trading or failure of the Common
Stock to be listed on an Eligible Market for a period of five (5) consecutive
Trading Days or for more than an aggregate of ten (10) Trading Days in any
365-day period;
                    (ii) the Company’s (A) failure to cure a Conversion Failure
by delivery of the required number of shares of Common Stock within ten
(10) Business Days after the applicable Conversion Date or (B) notice, written
or oral, to any holder of the Notes, including by way of public announcement or
through any of its agents, at any time, of its intention not to comply with a
request for conversion of any Notes into shares of Common Stock that is tendered
in accordance with the provisions of the Notes, other than pursuant to
Section 3(d);
                    (iii) at any time following the tenth (10th) consecutive
Business Day that the Holder’s Authorized Share Allocation is less than the
number of shares of Common Stock that the Holder would be entitled to receive
upon a conversion of the full Conversion Amount of this Note (without regard to
any limitations on conversion set forth in Section 3(d) or otherwise);
                    (iv) the Company’s failure to pay to the Holder any amount
of Principal, Interest, Late Charges or other amounts when and as due under this
Note (including, without limitation, the Company’s failure to pay any redemption
payments or amounts hereunder) or any other Transaction Document (as defined in
the Securities Purchase Agreement) or any other agreement, document, certificate
or other instrument delivered in connection with the transactions contemplated
hereby and thereby to which the Holder is a party, except, in the case of a
failure to pay Interest and Late Charges when and as due, in which case only if
such failure continues for a period of at least five (5) Business Days;
                    (v) any default under, redemption of or acceleration prior
to maturity of any Indebtedness of the Company or any of its Subsidiaries (as
defined in Section 3(a) of the Securities Purchase Agreement) other than with
respect to any Other Notes;
                    (vi) the Company or any of its Subsidiaries, pursuant to or
within the meaning of Title 11, U.S. Code, or any similar Federal, foreign or
state law for the relief of debtors (collectively, “Bankruptcy Law”),
(A) commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
receiver, trustee, assignee, liquidator or similar official (a “Custodian”), (D)
makes a general assignment for the benefit of its creditors or (E) admits in
writing that it is generally unable to pay its debts as they become due;
                    (vii) a court of competent jurisdiction enters an order or
decree under any Bankruptcy Law that (A) is for relief against the Company or
any of its Subsidiaries in an involuntary case, (B) appoints a Custodian of the
Company or any of its Subsidiaries or (C) orders the liquidation of the Company
or any of its Subsidiaries;

- 7 -



--------------------------------------------------------------------------------



 



                    (viii) a final judgment or judgments for the payment of
money aggregating in excess of (A) $100,000 are rendered against the Company or
any of its Subsidiaries or (B) $50,000 are rendered against any of the officers
or directors of the Company or any of its Subsidiaries, and which judgments are
not, within sixty (60) days after the entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within sixty (60) days after the
expiration of such stay; provided, however, that any judgment which is covered
by insurance or an indemnity from a credit worthy party shall not be included in
calculating the amounts set forth above so long as the Company provides the
Holder a written statement from such insurer or indemnity provider (which
written statement shall be reasonably satisfactory to the Holder) to the effect
that such judgment is covered by insurance or an indemnity and the Company will
receive the proceeds of such insurance or indemnity within thirty (30) days of
the issuance of such judgment;
                    (ix) the Company breaches any representation, warranty,
covenant or other term or condition of any Transaction Document, except, in the
case of a breach of a covenant or other term or condition of any Transaction
Document which is curable, only if such breach continues for a period of at
least ten (10) consecutive Business Days;
                    (x) any breach or failure in any respect to comply with
either of Sections 10 or 16 of this Note;
                    (xi) the Company does not receive an aggregate of $3,000,000
in proceeds (less reasonable transactional expenses actually incurred and the
original issue discount permitted under Section 1(c) of the September 2008
Securities Purchase Agreement) pursuant to the September 2008 Notes on or prior
to October 3, 2008; or
                    (xii) any Event of Default (as defined in the Other Notes)
occurs with respect to any Other Notes.
               (b) Redemption Right. Upon the occurrence of an Event of Default,
the Company shall within one (1) Business Day deliver written notice thereof via
facsimile and overnight courier (an “Event of Default Notice”) to the Holder. At
any time after the earlier of the Holder’s receipt of an Event of Default Notice
and the Holder becoming aware of an Event of Default, the Holder may require the
Company to redeem all or any portion of this Note by delivering written notice
thereof (the “Event of Default Redemption Notice”) to the Company, which Event
of Default Redemption Notice shall indicate the portion of this Note the Holder
is electing to redeem. Each portion of this Note subject to redemption by the
Company pursuant to this Section 4(b) shall be redeemed by the Company at a
price equal to the greater of (i) the product of (A) the Conversion Amount to be
redeemed and (B) the Redemption Premium and (ii) the product of (A) the
Conversion Rate with respect to such Conversion Amount in effect at such time as
the Holder delivers an Event of Default Redemption Notice and (B) the product of
(1) the Equity Value Redemption Premium and (2) the greatest Closing Sale Price
of the Common Stock beginning on the date immediately preceding such Event of
Default and ending on the date the Holder delivers the Event of Default
Redemption Notice (the “Event of Default Redemption Price”). Redemptions
required by this Section 4(b) shall be made in accordance with the provisions of
Section 14. To the extent redemptions required by this Section 4(b) are deemed
or determined by a court of competent jurisdiction to be prepayments of the Note
by the Company, such redemptions shall be deemed to be voluntary prepayments.
The parties hereto agree that in the event of the Company’s redemption of any
portion of the Note under this Section 4(b), the Holder’s damages would be
uncertain and difficult to estimate because of the parties’ inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder. Accordingly, any Redemption
Premium due under this

- 8 -



--------------------------------------------------------------------------------



 



    Section 4(b) is intended by the parties to be, and shall be deemed, a
reasonable estimate of the Holder’s actual loss of its investment opportunity
and not as a penalty.

          (5) RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.
               (a) Assumption. The Company shall not enter into or be party to a
Fundamental Transaction unless (i)  the Successor Entity assumes in writing all
of the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 5(a) pursuant to
written agreements in form and substance reasonably satisfactory to the Required
Holders and approved by the Required Holders prior to such Fundamental
Transaction, including agreements to deliver to each holder of Notes in exchange
for such Notes a security of the Successor Entity evidenced by a written
instrument substantially similar in form and substance to the Notes, including,
without limitation, having a principal amount and interest rate equal to the
principal amounts and the interest rates of the Notes then outstanding held by
such holder, having similar conversion rights and having similar ranking to the
Notes, and satisfactory to the Required Holders and (ii)  the Successor Entity
(including its Parent Entity) is a publicly traded corporation whose common
stock is quoted on or listed for trading on an Eligible Market (a “Public
Successor Entity”). Upon the occurrence of any Fundamental Transaction, the
Successor Entity shall succeed to, and be substituted for (so that from and
after the date of such Fundamental Transaction, the provisions of this Note
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Note with the same effect as if such
Successor Entity had been named as the Company herein. Upon consummation of the
Fundamental Transaction, the Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon conversion or redemption of this
Note at any time after the consummation of the Fundamental Transaction, in lieu
of the shares of the Company’s Common Stock (or other securities, cash, assets
or other property) issuable upon the conversion or redemption of the Notes prior
to such Fundamental Transaction, such shares of the publicly traded common stock
(or their equivalent) of the Successor Entity (including its Parent Entity), as
adjusted in accordance with the provisions of this Note. The provisions of this
Section shall apply similarly and equally to successive Fundamental Transactions
and shall be applied without regard to any limitations on the conversion or
redemption of this Note.
                    (b) Redemption Right. (i) No sooner than fifteen
(15) Trading Days nor later than ten (10) Trading Days prior to the consummation
of a Change of Control, but not prior to the public announcement of such Change
of Control, the Company shall deliver written notice thereof via facsimile and
overnight courier to the Holder (a “Change of Control Notice”). At any time
during the period beginning after the Holder’s receipt of a Change of Control
Notice and ending twenty (20) Trading Days after the date of the consummation of
such Change of Control, the Holder may require the Company to redeem all or any
portion of this Note by delivering written notice thereof (“Change of Control
Redemption Notice”) to the Company, which Change of Control Redemption Notice
shall indicate the Conversion Amount the Holder is electing to redeem. The
portion of this Note subject to redemption pursuant to this Section 5 shall be
redeemed by the Company in cash at a price equal to the greater of (i) 150% of
the Conversion Amount being redeemed and (ii) the product of (A) the Equity
Value Redemption Premium and (B) the product of (1) the Conversion Amount being
redeemed multiplied by (2)

- 9 -



--------------------------------------------------------------------------------



 



the quotient determined by dividing (x) the aggregate cash consideration and the
aggregate cash value of any non-cash consideration per Common Share to be paid
to the holders of the Common Shares upon consummation of the Change of Control
(any such non-cash consideration consisting of marketable securities to be
valued at the higher of the Closing Sale Price of such securities as of the
Trading Day immediately prior to, the Closing Sale Price as of the Trading Day
immediately following the public announcement of such proposed Change of Control
and the Closing Sale Price of the Common Stock immediately prior to the public
announcement of such proposed Change of Control) by (y) the Conversion Price
(the “Change of Control Redemption Price”). Redemptions required by this
Section 5 shall be made in accordance with the provisions of Section 14 and
shall have priority to payments to stockholders in connection with a Change of
Control. To the extent redemptions required by this Section 5(b) are deemed or
determined by a court of competent jurisdiction to be prepayments of the Note by
the Company, such redemptions shall be deemed to be voluntary prepayments.
Notwithstanding anything to the contrary in this Section 5, but subject to
Section 3(d), until the Change of Control Redemption Price (together with any
interest thereon) is paid in full, the Conversion Amount submitted for
redemption under this Section 5(b) (together with any interest thereon) may be
converted, in whole or in part, by the Holder into Common Stock pursuant to
Section 3. The parties hereto agree that in the event of the Company’s
redemption of any portion of the Note under this Section 5(b), the Holder’s
damages would be uncertain and difficult to estimate because of the parties’
inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any Change of Control redemption premium due under this Section
5(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty.
                    (ii) Notwithstanding anything to the contrary contained
above, if the Successor Entity in a Change of Control transaction is a Public
Successor Entity and has a market capitalization in excess of $350 million as of
the Change of Control Notice Due Date (as defined below) and the consideration
being paid to the holders of Common Stock in such Change of Control consists
solely of its publicly traded common stock, the Successor Entity may, in lieu of
paying the Change of Control Redemption Price in cash, elect to pay some or all
of the Conversion Amount to be redeemed (the “Change of Control Redemption
Amount”) to the Holder of this Note by causing the conversion of such Change of
Control Redemption Amount, provided there has been no Equity Conditions Failure
(other than with respect to clause (vi)(A) of the definition of Equity
Condition), in accordance with this Section 5(b) (a “Successor Conversion”). On
or prior to the date which is the tenth (10th) Trading Day prior to the date of
the consummation of the Change of Control transaction (the “Change of Control
Notice Due Date”), the Successor Entity shall deliver written notice (each, a
“Successor Change of Control Notice” and the date all of the holders receive
such notice is referred to as to the “Successor Change of Control Notice Date”),
to each holder of Notes, which Successor Change of Control Notice shall
(A) state, if applicable, what portion of the Change of Control Redemption
Amount of such holder’s Note the Successor Entity elects to have converted, upon
receipt of a Change of Control Redemption Notice, pursuant to a Successor
Conversion (such amount to be converted, the “Successor Conversion Amount”) and
(B) state, if applicable, what portion of the Change of Control Redemption
Amount the Successor Entity elects to have redeemed, upon receipt of a Change of
Control Redemption Notice, or would be required to be redeemed in accordance
with the provisions of the Notes and (ii) if some or all of the Change of
Control Redemption Amount

- 10 -



--------------------------------------------------------------------------------



 



is to be paid pursuant to a Successor Conversion, certify that the Equity
Conditions (other than with respect to clause (vi)(A) of the definition of
Equity Condition) have been satisfied as of the date of the Successor Change of
Control Notice. Each Successor Change of Control Notice shall be irrevocable. If
the Successor Entity does not timely deliver a Successor Change of Control
Notice in accordance with this Section 5(b), then the Successor Entity shall be
deemed to have delivered an irrevocable Successor Change of Control Notice
stating that the entire Change of Control Redemption Price shall be paid in
cash. Except as expressly provided in this Section 5(b)(ii), the Company shall
convert or redeem the applicable Change of Control Redemption Amount of this
Note pursuant to this Section 5(b) and the corresponding Change of Control
Redemption Amounts of the Other Notes in the same pro rata proportion pursuant
to the corresponding provisions of the Other Notes in the same manner. The
Successor Conversion Amount (whether set forth in the Successor Change of
Control Notice or by operation of this Section 5(b)) shall be converted in
accordance with Section 5(b)(iii) and the Successor Entity Redemption Amount
shall be redeemed in accordance with Section 5(b)(i).
                    (iii) Subject to Section 3(d), if the Successor Entity
delivers a Successor Change of Control Notice and elects a Successor Conversion
in accordance with Section 5(b)(ii), then the applicable Change of Control
Redemption Price shall be converted by converting such Change of Control
Redemption Price at the Successor Conversion Price (A) on the date of the
consummation of the Change of Control if the Change of Control Redemption Notice
is received prior to the consummation of the Change of Control or (B) within
five (5) Business Days after the Company’s receipt of such Change of Control
Redemption Notice otherwise (the “Change of Control Conversion Date”); provided
that the Equity Conditions have been satisfied (or waived in writing by the
Holder). If the Equity Conditions are not satisfied (or waived in writing by the
Holder), then at the option of the Holder designated in writing to the Company
and the Successor Entity, the Holder may require the Company to do any one or
more of the following: (i) the Company shall redeem all or any part designated
by the Holder of the unconverted Successor Conversion Amount (such designated
amount is referred to as the “First Redemption Amount”) on the Change of Control
Conversion Date and the Company shall pay to the Holder on the Change of Control
Conversion Date, by wire transfer of immediately available funds, an amount in
cash equal to 130% of such First Redemption Amount, and/or (ii) the Successor
Conversion shall be null and void with respect to all or any part designated by
the Holder of the unconverted Change of Control Redemption Price and the Holder
shall be entitled to all the rights of a holder of this Note with respect to
such amount of the Change of Control Redemption Price; provided, however, that
the Conversion Price for such unconverted Change of Control Redemption Price
shall thereafter be adjusted to equal the lesser of (A) the Successor Conversion
Price as in effect on the date on which the Holder voided the Successor
Conversion and (B) the Successor Conversion Price that would be in effect as if
the Change of Control was consummated on the date on which the Holder delivers a
Conversion Notice. If the Company fails to redeem any First Redemption Amount on
or before the Change of Control Conversion Date by payment of such amount on the
Change of Control Conversion Date, then the Holder shall have the rights set
forth in Section 14 (a) as if the Company failed to pay the applicable
Redemption Price and all other rights under this Note (including, without
limitation, such failure constituting an Event of Default described in
Section 4(a)). Notwithstanding anything to the contrary in this
Section 5(b)(iii), but subject to 3(d), until the Company or the Successor
Entity, as applicable, delivers the Change of Control Redemption Price to the
Holder, the Change of Control Redemption Price may be converted by the Holder

- 11 -



--------------------------------------------------------------------------------



 



into Common Stock pursuant to Section 3. Notwithstanding the foregoing, if the
Change of Control Conversion Date occurs after the consummation of the Change of
Control, the Successor Entity shall be obligated, in lieu of the Company, to
deliver the Change of Control Redemption Price, whether by delivery of the
Successor Conversion Amount at the Successor Conversion Price or by delivery of
the Change of Control Redemption Amount.
          (6) RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE
EVENTS.
               (a) Purchase Rights. If at any time the Company grants, issues or
sells any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.
               (b) Other Corporate Events. In addition to and not in
substitution for any other rights hereunder, prior to the consummation of any
Fundamental Transaction pursuant to which holders of shares of Common Stock are
entitled to receive securities or other assets with respect to or in exchange
for shares of Common Stock (a “Corporate Event”), the Company shall make
appropriate provision to insure that the Holder will thereafter have the right
to receive upon a conversion of this Note, at the Holder’s option, (i) in
addition to the shares of Common Stock receivable upon such conversion, such
securities or other assets to which the Holder would have been entitled with
respect to such shares of Common Stock had such shares of Common Stock been held
by the Holder upon the consummation of such Corporate Event (without taking into
account any limitations or restrictions on the convertibility of this Note) or
(ii) in lieu of the shares of Common Stock otherwise receivable upon such
conversion, such securities or other assets received by the holders of shares of
Common Stock in connection with the consummation of such Corporate Event in such
amounts as the Holder would have been entitled to receive had this Note
initially been issued with conversion rights for the form of such consideration
(as opposed to shares of Common Stock) at a conversion rate for such
consideration commensurate with the Conversion Rate. Provision made pursuant to
the preceding sentence shall be in a form and substance satisfactory to the
Required Holders. The provisions of this Section shall apply similarly and
equally to successive Corporate Events and shall be applied without regard to
any limitations on the conversion or redemption of this Note.
          (7) RIGHTS UPON ISSUANCE OF OTHER SECURITIES.
               (a) Adjustment of Conversion Price upon Issuance of Common Stock.
If and whenever on or after the Subscription Date, the Company issues or sells,
or in accordance with this Section 7(a) is deemed to have issued or sold, any
shares of Common Stock (including the issuance or sale of shares of Common Stock
owned or held by or for the account of the Company, but excluding shares of
Common Stock deemed to have been issued or sold by the

- 12 -



--------------------------------------------------------------------------------



 



Company in connection with any Excluded Securities) for a consideration per
share (the “New Issuance Price”) less than a price (the “Applicable Price”)
equal to the Conversion Price in effect immediately prior to such issue or sale
or deemed issuance or sale (the foregoing a “Dilutive Issuance”), then
immediately after such Dilutive Issuance the Conversion Price then in effect
shall be reduced to an amount equal to the New Issuance Price. For purposes of
determining the adjusted Conversion Price under this Section 7(a), the following
shall be applicable:
                    (i) Issuance of Options. If the Company in any manner grants
or sells any Options and the lowest price per share for which one share of
Common Stock is issuable upon the exercise of any such Option or upon conversion
or exchange or exercise of any Convertible Securities issuable upon exercise of
such Option is less than the Applicable Price, then such share of Common Stock
shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the granting or sale of such Option for such price per
share. For purposes of this Section 7(a)(i), the “lowest price per share for
which one share of Common Stock is issuable upon the exercise of any such Option
or upon conversion or exchange or exercise of any Convertible Securities
issuable upon exercise of such Option” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one share of Common Stock upon granting or sale of the Option,
upon exercise of the Option and upon conversion or exchange or exercise of any
Convertible Security issuable upon exercise of such Option. No further
adjustment of the Conversion Price shall be made upon the actual issuance of
such share of Common Stock or of such Convertible Securities upon the exercise
of such Options or upon the actual issuance of such Common Stock upon conversion
or exchange or exercise of such Convertible Securities.
                    (ii) Issuance of Convertible Securities. If the Company in
any manner issues or sells any Convertible Securities and the lowest price per
share for which one share of Common Stock is issuable upon such conversion or
exchange or exercise thereof is less than the Applicable Price, then such share
of Common Stock shall be deemed to be outstanding and to have been issued and
sold by the Company at the time of the issuance or sale of such Convertible
Securities for such price per share. For the purposes of this Section 7(a)(ii),
the “lowest price per share for which one share of Common Stock is issuable upon
such conversion or exchange or exercise” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one share of Common Stock upon the issuance or sale of the
Convertible Security and upon the conversion or exchange or exercise of such
Convertible Security. No further adjustment of the Conversion Price shall be
made upon the actual issuance of such share of Common Stock upon conversion or
exchange or exercise of such Convertible Securities, and if any such issue or
sale of such Convertible Securities is made upon exercise of any Options for
which adjustment of the Conversion Price had been or are to be made pursuant to
other provisions of this Section 7(a), no further adjustment of the Conversion
Price shall be made by reason of such issue or sale.
                    (iii) Change in Option Price or Rate of Conversion. If the
purchase price provided for in any Options, the additional consideration, if
any,

- 13 -



--------------------------------------------------------------------------------



 



payable upon the issue, conversion, exchange or exercise of any Convertible
Securities, or the rate at which any Convertible Securities are convertible into
or exchangeable or exercisable for Common Stock increases or decreases at any
time, the Conversion Price in effect at the time of such increase or decrease
shall be adjusted to the Conversion Price which would have been in effect at
such time had such Options or Convertible Securities provided for such increased
or decreased purchase price, additional consideration or changed conversion
rate, as the case may be, at the time initially granted, issued or sold. For
purposes of this Section 7(a)(iii), if the terms of any Option or Convertible
Security that was outstanding as of the Subscription Date are increased or
decreased in the manner described in the immediately preceding sentence, then
such Option or Convertible Security and the Common Stock deemed issuable upon
exercise, conversion or exchange thereof shall be deemed to have been issued as
of the date of such increase or decrease. No adjustment shall be made if such
adjustment would result in an increase of the Conversion Price then in effect.
                    (iv) Calculation of Consideration Received. In case any
Option is issued in connection with the issue or sale of other securities of the
Company, together comprising one integrated transaction in which no specific
consideration is allocated to such Options by the parties thereto, the Options
will be deemed to have been issued for a consideration of $.01. If any Common
Stock, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor will be deemed
to be the net amount received by the Company therefor. If any Common Stock,
Options or Convertible Securities are issued or sold for a consideration other
than cash, the amount of the consideration other than cash received by the
Company will be the fair value of such consideration, except where such
consideration consists of securities, in which case the amount of consideration
received by the Company will be the Closing Sale Price of such securities on the
date of receipt. If any Common Stock, Options or Convertible Securities are
issued to the owners of the non-surviving entity in connection with any merger
in which the Company is the surviving entity, the amount of consideration
therefor will be deemed to be the fair value of such portion of the net assets
and business of the non-surviving entity as is attributable to such Common
Stock, Options or Convertible Securities, as the case may be. The fair value of
any consideration other than cash or securities will be determined jointly by
the Company and the Required Holders. If such parties are unable to reach
agreement within ten (10) days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five (5) Business Days after the tenth (10th) day following
the Valuation Event by an independent, reputable appraiser jointly selected by
the Company and the Required Holders. The determination of such appraiser shall
be deemed binding upon all parties absent manifest error and the fees and
expenses of such appraiser shall be borne by the Company.
                    (v) Record Date. If the Company takes a record of the
holders of Common Stock for the purpose of entitling them (A) to receive a
dividend or other distribution payable in Common Stock, Options or in
Convertible Securities or (B) to subscribe for or purchase Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the Common Stock

- 14 -



--------------------------------------------------------------------------------



 



deemed to have been issued or sold upon the declaration of such dividend or the
making of such other distribution or the date of the granting of such right of
subscription or purchase, as the case may be.
                    (vi) Voluntary Adjustment By Company. The Company may at any
time during the term of this Note reduce the then current  Conversion Price to
any amount and for any period of time deemed appropriate by the Board of
Directors of the Company.
               (b) Adjustment of Conversion Price upon Subdivision or
Combination of Common Stock. If the Company at any time on or after the
Subscription Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. If the
Company at any time on or after the Subscription Date combines (by combination,
reverse stock split or otherwise) one or more classes of its outstanding shares
of Common Stock into a smaller number of shares, the Conversion Price in effect
immediately prior to such combination will be proportionately increased.
               (c) Other Events. If any event occurs of the type contemplated by
the provisions of this Section 7 but not expressly provided for by such
provisions (including, without limitation, the granting of stock appreciation
rights, phantom stock rights or other rights with equity features), then the
Company’s Board of Directors will make an appropriate adjustment in the
Conversion Price so as to protect the rights of the Holder under this Note;
provided that no such adjustment will increase the Conversion Price as otherwise
determined pursuant to this Section 7.
               (d) Milestone-Related Adjustment. The Conversion Price shall be
permanently and cumulatively reduced upon the occurrence of the following
“Milestone Events” as follows:
                    (1) If the Company shall fail to have achieved the
following: (A) the sale of 9,000 Units during the period beginning on the
Closing Date and ending on September 30, 2008, (B) a Gross Margin in excess of
35%, each as reported in a Current Report on Form 8-K filed with the SEC no
later than November 14, 2008 and (C) EBITDA in excess of zero for the Fiscal
Quarter ended on September 30, 2008; or
                    (2) If the Company shall fail to have achieved any
“Milestone Event” (other than the event described in clause (1) above) as such
term is defined in the August 2007 Notes;
               the Conversion Price shall be reduced to the lesser of (i) the
existing Conversion Price and (ii) the Average Market Price as of the date that
is ten (10) business days after the date (A) the applicable Milestone Event is
publicly reported by the Company in a Current Report on Form 8-K or (B) the date
a Milestone Event is deemed to have occurred in accordance with the following
sentence, as applicable. If (A) the Company does not report on a Current Report
on Form 8-K on or prior to November 14, 2008, the number of Units sold

- 15 -



--------------------------------------------------------------------------------



 



between the Closing Date and September 30, 2008, the Gross Margin for such Units
and EBITDA for the Fiscal Quarter ended September 30, 2008, (B) a “Milestone
Event” (other than with respect to clause (1) above) is deemed to have occurred
pursuant to the August 2007 Notes or (C) such information is inconsistent with
any such information reported on any Quarterly Report or Annual Report of the
Company, a Milestone Event shall be deemed to have occurred.
          (8) [INTENTIONALLY OMITTED]
          (9) HOLDER’S RIGHT OF OPTIONAL REDEMPTION. Following each of the one
(1) year anniversary of the Issuance Date and the two (2) year anniversary of
the Issuance Date (each, a “Holder Optional Redemption Eligibility Date”), the
Holder shall have the right (the “Holder Optional Redemption”), in its sole
discretion, to require that the Company redeem a Principal amount of this Note
in an amount up to the Available Redemption Amount plus accrued and unpaid
Interest, if any, on such Available Redemption Amount plus accrued and unpaid
Late Charges, if any, with respect to such Principal and Interest (the
“Redemption Amount”) by delivering written notice thereof to the Company within
five (5) Business Days following each of the above mentioned anniversary dates
(a “Holder Optional Redemption Notice” and the date the Holder delivers such
notice, the “Holder Optional Redemption Notice Date”). The Company shall redeem
any Redemption Amounts within five (5) Trading Days of the Holder Optional
Redemption Notice Date (the “Optional Redemption Date”) in cash at a price equal
to the Redemption Amount (the “Holder Optional Redemption Price”). Redemptions
made pursuant to this Section 9 shall be made in accordance with Section 14. No
later than one (1) Trading Day following any Optional Redemption Date, the
Company shall file a Current Report on Form 8-K describing the terms of the
applicable Holder Optional Redemption. Notwithstanding the foregoing, if the
arithmetic average of the Weighted Average Price of the Common Stock for the
five (5) Trading Day period ending on the Trading Day immediately preceding the
applicable Holder Optional Redemption Eligibility Date exceeds 150% of the
Conversion Price on the Issuance Date (as adjusted for any stock split,
combination, reclassification or similar transaction), then the Holder shall
have no right to require a Holder Optional Redemption for such date.
          (10) HOLDER’S RIGHT OF OPTIONAL CONVERSION/REDEMPTION
               (a) General. At any time and from time to time after the six
(6) month anniversary of the Issuance Date, the Holder shall have the right, in
its sole discretion, to require that the Company, convert, or, at the Company’s
election, redeem up to the Available Conversion/Redemption Amount of the
Conversion Amount (the “Conversion/Redemption Amount”) by delivering written
notice thereof (a “Holder Optional Conversion/Redemption Notice” and the date
the Holder delivers such notice, the “Holder Optional Conversion/Redemption
Notice Date”). Within one (1) Business Day of the Holder Optional
Conversion/Redemption Notice Date, the Company shall deliver to the Holder a
written notice (a “Company Conversion/Redemption Notice” and the date the Holder
receives such written notice, the “Company Conversion/Redemption Notice Date”)
which notice shall (i) either (A) confirm that the Conversion/Redemption Amount
shall be converted (a “Company Optional Conversion”) in whole or in part or
(B)(1) state that the Company elects to redeem (a “Company Optional
Redemption”), in whole or in part, the Conversion/Redemption Amount and
(2) specify the portion which the Company elects to redeem pursuant to a Company
Optional

- 16 -



--------------------------------------------------------------------------------



 



Redemption (such amount to be redeemed, the “Company Optional Redemption
Amount”) and the portion, if any, that the Company elects to convert pursuant to
a Company Optional Conversion (such amount also, a “Company Optional Conversion
Amount”) and (ii) if the Conversion/Redemption Amount is to be paid, in whole or
in part, pursuant to a Company Optional Conversion, certify that there has been
no Equity Conditions Failure (other than with respect to clause (iv)(a) of the
definition of Equity Conditions). Each Company Conversion/Redemption Notice
shall be irrevocable. The Company shall redeem and convert any Company Optional
Redemption Amounts and Company Optional Conversion Amounts within five
(5) Trading Days of the Company Conversion/Redemption Notice Date (the “Optional
Conversion/Redemption Date”) and shall make the same conversion and redemption
decisions as to all the Notes for which the Company has received a Holder
Optional Conversion/Redemption Notice. The portion of this Note subject to
redemption pursuant to this Section 10 shall be redeemed by the Company in cash
at a price equal to the Company Optional Redemption Amount (the “Company
Optional Redemption Price”).
               (b) Mechanics of Holder Optional Conversion. If the Company
delivers a Company Conversion/Redemption Notice electing a Company Optional
Conversion in accordance with Section 10(a), then, on the Optional
Conversion/Redemption Date, the Company shall, or shall direct the Transfer
Agent to, deliver to the Holder’s account with DTC, or issue the Holder a
certificate for, a number of shares of Common Stock equal to the quotient of
(A) such Company Optional Conversion Amount divided by (B) the Company Optional
Conversion Price on the Optional Conversion/Redemption Date. If the Company has
elected a Company Optional Conversion, in whole or in part, and there is an
Equity Conditions Failure (other than with respect to clause (iv)(a) of the
definition of Equity Conditions) at the Optional Conversion/Redemption Date,
then at the option of the Holder designated in writing to the Company, the
Holder may require the Company to do either one or both of the following:
(A) the Company shall redeem all or any part designated by the Holder of the
unconverted Company Optional Conversion Amount (such designated amount is
referred to as the “Holder Designated Redemption Amount”) on such Optional
Conversion/Redemption Date and the Company shall pay to the Holder on such
Optional Conversion/Redemption Date by wire transfer of immediately available
funds, an amount in cash equal to 125% of such Holder Designated Redemption
Amount, and/or (B) the Company Optional Conversion shall be null and void with
respect to all or any part designated by the Holder of the unconverted Company
Optional Conversion Amount and the Holder shall be entitled to all the rights of
a holder of this Note with respect to such amount of the Company Optional
Conversion Amount; provided, however, that the Conversion Price for such
unconverted Company Optional Conversion Amount shall thereafter be adjusted to
equal the lowest the Optional Conversion Price as in effect during the period
beginning on the date on which the Holder voided the Company Optional Conversion
and ending on the date on which the Holder delivers a Conversion Notice relating
thereto. If the Company fails to redeem the Holder Designated Redemption Amount
on or before the Optional Conversion/Redemption Date by payment of such amount
on such Optional Conversion/Redemption Date then the Holder shall have the
rights set forth in Section 14(a) as if the Company failed to pay the applicable
Company Optional Redemption Price and all other rights under this Note
(including, without limitation, such failure constituting an Event of Default
described in Section 4(a)(iv)).

- 17 -



--------------------------------------------------------------------------------



 



               (c) Mechanics of Holder Optional Redemption. Company Optional
Redemptions made pursuant to this Section 10 shall be made in accordance with
Section 14.
          (11) SECURITY. This Note and the Other Notes are secured to the extent
and in the manner set forth in the Security Documents (as defined in the
Securities Purchase Agreement).
          (12) NONCIRCUMVENTION. The Company hereby covenants and agrees that
the Company will not, by amendment of its Certificate of Incorporation, Bylaws
or through any reorganization, transfer of assets, consolidation, merger, scheme
of arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.
          (13) RESERVATION OF AUTHORIZED SHARES.
               (a) Reservation. The Company shall initially reserve out of its
authorized and unissued Common Stock a number of shares of Common Stock for each
of the Notes equal to 130% of the Conversion Rate with respect to the Conversion
Amount of each such Note as of the Issuance Date. So long as any of the Notes
are outstanding, the Company shall take all action necessary to reserve and keep
available out of its authorized and unissued Common Stock, solely for the
purpose of effecting the conversion of the Notes, 130% of the number of shares
of Common Stock as shall from time to time be necessary to effect the conversion
of all of the Notes then outstanding; provided that at no time shall the number
of shares of Common Stock so reserved be less than the number of shares required
to be reserved by the previous sentence (without regard to any limitations on
conversions) (the “Required Reserve Amount”). The initial number of shares of
Common Stock reserved for conversions of the Notes and each increase in the
number of shares so reserved shall be allocated pro rata among the holders of
the Notes based on the principal amount of the Notes held by each holder at the
Closing (as defined in the Securities Purchase Agreement) or increase in the
number of reserved shares, as the case may be (the “Authorized Share
Allocation”). In the event that a holder shall sell or otherwise transfer any of
such holder’s Notes, each transferee shall be allocated a pro rata portion of
such holder’s Authorized Share Allocation. Any shares of Common Stock reserved
and allocated to any Person which ceases to hold any Notes shall be allocated to
the remaining holders of Notes, pro rata based on the principal amount of the
Notes then held by such holders.
               (b) Insufficient Authorized Shares. If at any time while any of
the Notes remain outstanding the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance upon conversion of the Notes at least a number of shares of
Common Stock equal to the Required Reserve Amount (an “Authorized Share
Failure”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for the Notes then
outstanding. Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than sixty

- 18 -



--------------------------------------------------------------------------------



 



(60) days after the occurrence of such Authorized Share Failure, the Company
shall hold a meeting of its stockholders for the approval of an increase in the
number of authorized shares of Common Stock. In connection with such meeting,
the Company shall provide each stockholder with a proxy statement and shall use
its best efforts to solicit its stockholders’ approval of such increase in
authorized shares of Common Stock and to cause its board of directors to
recommend to the stockholders that they approve such proposal.
          (14) HOLDER’S REDEMPTIONS.
               (a) Mechanics. The Company shall deliver the applicable Event of
Default Redemption Price to the Holder within five (5) Business Days after the
Company’s receipt of the Holder’s Event of Default Redemption Notice. If the
Holder has submitted a Change of Control Redemption Notice in accordance with
Section 5(b), other than with respect to any Successor Conversion Amount, which
shall be governed by Section 5(b), the Company shall deliver the applicable
Change of Control Redemption Price to the Holder concurrently with the
consummation of such Change of Control if such notice is received prior to the
consummation of such Change of Control and within five (5) Business Days after
the Company’s receipt of such notice otherwise. The Company shall deliver the
applicable Holder Optional Redemption Price on the applicable Optional
Redemption Date. The Company shall deliver the Company Optional Redemption Price
on the Optional Conversion Redemption Date. In the event of a redemption of less
than all of the Conversion Amount of this Note, the Company shall promptly cause
to be issued and delivered to the Holder a new Note (in accordance with
Section 20(d)) representing the outstanding Principal which has not been
redeemed. In the event that the Company does not pay the applicable Redemption
Price to the Holder within the time period required, at any time thereafter and
until the Company pays such unpaid Redemption Price in full, the Holder shall
have the option, in lieu of redemption, to require the Company to promptly
return to the Holder all or any portion of this Note representing the Conversion
Amount that was submitted for redemption and for which the applicable Redemption
Price (together with any Late Charges thereon) has not been paid. Upon the
Company’s receipt of such notice, (x) the applicable Redemption Notice shall be
null and void with respect to such Conversion Amount, (y) the Company shall
immediately return or reinstate this Note, or issue a new Note (in accordance
with Section 20(d)) to the Holder representing the sum of such Conversion Amount
to be redeemed together with accrued and unpaid Interest with respect to such
Conversion Amount and accrued and unpaid Late Charges with respect to such
Conversion Amount and Interest and (z) the Conversion Price of this Note or such
new Notes shall be adjusted to the lesser of (A) the Conversion Price as in
effect on the date on which the applicable Redemption Notice is voided and
(B) the lowest Closing Bid Price of the Common Stock during the period beginning
on and including the date on which the applicable Redemption Notice is delivered
to the Company and ending on and including the date on which the applicable
Redemption Notice is voided. The Holder’s delivery of a notice voiding a
Redemption Notice and exercise of its rights following such notice shall not
affect the Company’s obligations to make any payments of Late Charges which have
accrued prior to the date of such notice with respect to the Conversion Amount
subject to such notice.
               (b) Redemption by Other Holders. Upon the Company’s receipt of
notice from any of the holders of the Other Notes for redemption or repayment as
a result of an event or occurrence substantially similar to the events or
occurrences described in Section 4(b),

- 19 -



--------------------------------------------------------------------------------



 



Section 5(b) or Section 9 (each, an “Other Redemption Notice”), the Company
shall immediately, but no later than one (1) Business Day of its receipt
thereof, forward to the Holder by facsimile a copy of such notice. If the
Company receives a Redemption Notice and one or more Other Redemption Notices,
during the seven (7) Business Day period beginning on and including the date
which is three (3) Business Days prior to the Company’s receipt of the Holder’s
Redemption Notice and ending on and including the date which is three
(3) Business Days after the Company’s receipt of the Holder’s Redemption Notice
and the Company is unable to redeem all principal, interest and other amounts
designated in such Redemption Notice and such Other Redemption Notices received
during such seven (7) Business Day period, then the Company shall redeem a pro
rata amount from each holder of the Notes (including the Holder) based on the
principal amount of the Notes submitted for redemption pursuant to such
Redemption Notice and such Other Redemption Notices received by the Company
during such seven Business Day period.
          (15) VOTING RIGHTS. The Holder shall have no voting rights as the
holder of this Note, except as required by law, including, but not limited to,
the Nevada Business Corporation Act, and as expressly provided in this Note.
          (16) COVENANTS. So long as this Note is outstanding:
               (a) Rank. All payments due under this Note (a) shall rank pari
passu with the other Pari Passu Notes and (b) shall be senior to all other
Indebtedness of the Company and its Subsidiaries.
               (b) Incurrence of Indebtedness. The Company shall not, and the
Company shall not permit any of its Subsidiaries to, directly or indirectly,
incur or guarantee, assume or suffer to exist any Indebtedness, other than the
Indebtedness evidenced by this Note and the Other Notes and other Permitted
Indebtedness.
               (c) Existence of Liens. The Company shall not, and the Company
shall not permit any of its Subsidiaries to, directly or indirectly, allow or
suffer to exist any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights) owned by the Company or any of its Subsidiaries (collectively, “Liens”)
other than Permitted Liens.
               (d) Restricted Payments. The Company shall not, and the Company
shall not permit any of its Subsidiaries to, directly or indirectly, redeem,
defease, repurchase, repay or make any payments in respect of, by the payment of
cash or cash equivalents (in whole or in part, whether by way of open market
purchases, tender offers, private transactions or otherwise), all or any portion
of any Permitted Indebtedness (other than the Pari Passu Notes), whether by way
of payment in respect of principal of (or premium, if any) or interest on, such
Indebtedness if at the time such payment is due or is otherwise made or, after
giving effect to such payment, an event constituting, or that with the passage
of time and without being cured would constitute, an Event of Default has
occurred and is continuing.

- 20 -



--------------------------------------------------------------------------------



 



               (e) Restriction on Redemption and Cash Dividends. Until all of
the Notes have been converted, redeemed or otherwise satisfied in accordance
with their terms, the Company shall not, directly or indirectly, redeem,
repurchase or declare or pay any cash dividend or distribution on its capital
stock without the prior express written consent of the Required Holders.
               (f) Use of Proceeds. The Company will use the proceeds from the
sale of the Notes substantially as set forth in Section 4(d) of the Securities
Purchase Agreement.
          (17) PARTICIPATION. The Holder, as the holder of this Note, shall be
entitled to receive such dividends paid and distributions made to the holders of
Common Stock to the same extent as if the Holder had converted this Note into
Common Stock (without regard to any limitations on conversion herein or
elsewhere) and had held such shares of Common Stock on the record date for such
dividends and distributions. Payments under the preceding sentence shall be made
concurrently with the dividend or distribution to the holders of Common Stock.
          (18) VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The affirmative
vote at a meeting duly called for such purpose or the written consent without a
meeting of the Required Holders shall be required for any change or amendment to
this Note or the Other Notes.
          (19) TRANSFER. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company, subject only to the provisions of
Section 2(f) of the Securities Purchase Agreement.
          (20) REISSUANCE OF THIS NOTE.
               (a) Transfer. If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with
Section 20(d)), registered as the Holder may request, representing the
outstanding Principal being transferred by the Holder and, if less then the
entire outstanding Principal is being transferred, a new Note (in accordance
with Section 20(d)) to the Holder representing the outstanding Principal not
being transferred. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iii)
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.
               (b) Lost, Stolen or Mutilated Note. Upon receipt by the Company
of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Note, and, in the case of loss, theft or
destruction, of any indemnification undertaking by the Holder to the Company in
customary form and, in the case of mutilation, upon surrender and cancellation
of this Note, the Company shall execute and deliver to the Holder a new Note (in
accordance with Section 20(d)) representing the outstanding Principal.

- 21 -



--------------------------------------------------------------------------------



 



               (c) Note Exchangeable for Different Denominations. This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 20(d)
representing in the aggregate the outstanding Principal of this Note, and each
such new Note will represent such portion of such outstanding Principal as is
designated by the Holder at the time of such surrender.
               (d) Issuance of New Notes. Whenever the Company is required to
issue a new Note pursuant to the terms of this Note, such new Note (i) shall be
of like tenor with this Note, (ii) shall represent, as indicated on the face of
such new Note, the Principal remaining outstanding (or in the case of a new Note
being issued pursuant to Section 20(a) or Section 20(c), the Principal
designated by the Holder which, when added to the principal represented by the
other new Notes issued in connection with such issuance, does not exceed the
Principal remaining outstanding under this Note immediately prior to such
issuance of new Notes), (iii) shall have an issuance date, as indicated on the
face of such new Note, which is the same as the Issuance Date of this Note, (iv)
shall have the same rights and conditions as this Note, and (v) shall represent
accrued and unpaid Interest and Late Charges, if any, on the Principal and
Interest of this Note, from the Issuance Date.
          (21) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments, conversion and the like (and the computation
thereof) shall be the amounts to be received by the Holder and shall not, except
as expressly provided herein, be subject to any other obligation of the Company
(or the performance thereof). The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.
          (22) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
but not limited to, attorneys’ fees and disbursements.
          (23) CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly
drafted by the Company and all the Purchasers and shall not be construed against
any person as

- 22 -



--------------------------------------------------------------------------------



 



the drafter hereof. The headings of this Note are for convenience of reference
and shall not form part of, or affect the interpretation of, this Note.
          (24) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.
          (25) DISPUTE RESOLUTION. In the case of a dispute as to the
determination of (a) the Closing Bid Price, the Closing Sale Price or the
Weighted Average Price or (b) the arithmetic calculation of the Conversion Rate
or any Redemption Price, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile within one (1) Business Day of receipt, or
deemed receipt, of the Conversion Notice or Redemption Notice or other event
giving rise to such dispute, as the case may be, to the Holder. If the Holder
and the Company are unable to agree upon such determination or calculation
within one (1) Business Day of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Company shall, within one
(1) Business Day submit via facsimile (a) the disputed determination of the
Closing Bid Price, the Closing Sale Price or the Weighted Average Price to an
independent, reputable investment bank selected by the Company and approved by
the Holder or (b) the disputed arithmetic calculation of the Conversion Rate or
any Redemption Price to the Company’s independent, outside accountant. The
Company, at the Company’s expense, shall cause the investment bank or the
accountant, as the case may be, to perform the determinations or calculations
and notify the Company and the Holder of the results no later than five
(5) Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.
          (26) NOTICES; PAYMENTS.
               (a) Notices. Whenever notice is required to be given under this
Note, unless otherwise provided herein, such notice shall be given in accordance
with Section 10(f) of the Securities Purchase Agreement. The Company shall
provide the Holder with prompt written notice of all actions taken pursuant to
this Note, including in reasonable detail a description of such action and the
reason therefore. Without limiting the generality of the foregoing, the Company
will give written notice to the Holder (i) immediately upon any adjustment of
the Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least twenty (20) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any pro
rata subscription offer to holders of Common Stock or (C) for determining rights
to vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.
               (b) Payments. Whenever any payment of cash is to be made by the
Company to any Person pursuant to this Note, such payment shall be made in
lawful money of the United States of America by a check drawn on the account of
the Company and sent via overnight courier service to such Person at such
address as previously provided to the Company

- 23 -



--------------------------------------------------------------------------------



 



in writing (which address, in the case of each of the Purchasers, shall
initially be as set forth on the Schedule of Buyers attached to the Securities
Purchase Agreement); provided that the Holder may elect to receive a payment of
cash via wire transfer of immediately available funds by providing the Company
with prior written notice setting out such request and the Holder’s wire
transfer instructions. Whenever any amount expressed to be due by the terms of
this Note is due on any day which is not a Business Day, the same shall instead
be due on the next succeeding day which is a Business Day and, in the case of
any Interest Date which is not the date on which this Note is paid in full, the
extension of the due date thereof shall not be taken into account for purposes
of determining the amount of Interest due on such date. Any amount of Principal
or other amounts due under the Transaction Documents, other than Interest, which
is not paid when due shall result in a late charge being incurred and payable by
the Company in an amount equal to interest on such amount at the rate of
eighteen percent (18%) per annum from the date such amount was due until the
same is paid in full (“Late Charge”).
          (27) CANCELLATION. After all Principal, accrued Interest and other
amounts at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.
          (28) WAIVER OF NOTICE. To the extent permitted by law, the Company
hereby waives demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Securities Purchase Agreement.
          (29) GOVERNING LAW. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. The Company hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. In the event that any provision
of this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Company
in any other jurisdiction to collect on the Company’s obligations to the Holder,
to realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder. THE COMPANY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN

- 24 -



--------------------------------------------------------------------------------



 



CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED
HEREBY.
          (30) CERTAIN DEFINITIONS. For purposes of this Note, the following
terms shall have the following meanings:
               (a) “Amendment Agreement” means that certain Amendment and
Exchange Agreement, dated as of September 12, 2008, by and among the Company and
the Holder.
               (b) “Approved Stock Plan” means any employee benefit plan or
other agreement which has been approved by the Board of Directors of the
Company, pursuant to which the Company’s securities may be issued to any
employee, consultant, officer or director for services provided to the Company.
               (c) “August 2007 Notes” means those certain senior secured
convertible notes issued under the August 2007 Securities Purchase Agreement.
               (d) “August 2007 Securities Purchase Agreement” means that
certain Securities Purchase Agreement, dated as of August 3, 2007, by and among
the Company and the investors listed on the Schedule of Buyers attached thereto.
               (e) “Available Conversion/Redemption Amount” means 100% of the
aggregate dollar trading volume (as reported on Bloomberg) of the Common Stock
on the Principal Market over the thirty (30) consecutive day period immediately
prior to the Holder Optional Redemption Notice Date.
               (f) “Available Redemption Amount” means on each of the one
(1) year anniversary and the two (2) year anniversary of the Issuance Date, an
amount equal to one-third of the original Principal amount of this Note on the
Issuance Date.
               (g) “Average Market Price” means, for any given date, the lesser
of (i) the arithmetic average of the lowest Weighted Average Price of the Common
Stock during the fifteen (15) consecutive Trading Days ending on the Trading Day
immediately prior to such given date (the “Measuring Period”) and (ii) the
arithmetic average of the lowest Weighted Average Price of the Common Stock
during any three (3) consecutive Trading Day period during the Measuring Period;
provided, that all such determinations shall be appropriately adjusted for any
stock split, stock dividend, stock combination or other similar transaction that
proportionately decreases or increases the Common Stock during such periods.
               (h) “Bloomberg” means Bloomberg Financial Markets.
               (i) “Business Day” means any day other than Saturday, Sunday or
other day on which commercial banks in The City of New York are authorized or
required by law to remain closed.
               (j) “Change of Control” means any Fundamental Transaction other
than (i) any reorganization, recapitalization or reclassification of the Common
Stock in which

- 25 -



--------------------------------------------------------------------------------



 



holders of the Company’s voting power immediately prior to such reorganization,
recapitalization or reclassification continue after such reorganization,
recapitalization or reclassification to hold publicly traded securities and,
directly or indirectly, the voting power of the surviving entity or entities
necessary to elect a majority of the members of the board of directors (or their
equivalent if other than a corporation) of such entity or entities, or
(ii) pursuant to a migratory merger effected solely for the purpose of changing
the jurisdiction of incorporation of the Company.
               (k) “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.). If the Closing Bid
Price or the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder. If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 25. All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.
               (l) “Closing Date” shall have the meaning set forth in the
Securities Purchase Agreement which corresponds to the date this Note and the
Other Notes were initially issued pursuant to the terms of the Securities
Purchase Agreement.
               (m) “Company Optional Conversion Price” means, the lower of
(i) the applicable Conversion Price and (ii) that price which shall be computed
as 85% of the Average Market Price ending on the Trading Day immediately prior
to the Optional Conversion/Redemption Date. All such determinations shall be
appropriately adjusted for any stock split, stock dividend, stock combination
during or other similar transaction that proportionately decreases or increases
the price of the Common Stock during the applicable period during which the
Average Market Price is calculated.
               (n) “Consolidated Net Interest Expense” means, for any applicable
period, gross interest expense of the Company and its Subsidiaries for such
period less interest income for such period, each determined on a consolidated
basis and in accordance with GAAP.

- 26 -



--------------------------------------------------------------------------------



 



               (o) “Consolidated Net Income” means, for any applicable period,
the net income (loss) of the Company and its Subsidiaries for such period,
determined on a consolidated basis and in accordance with GAAP, but excluding
from the determination of Consolidated Net Income (without duplication) (a) any
extraordinary or non recurring gains or losses or gains or losses from
dispositions, (b) restructuring charges, (c) any tax refunds, net operating
losses or other net tax benefits and (d) effects of discontinued operations.
               (p) “Contingent Obligation” means, as to any Person, any direct
or indirect liability, contingent or otherwise, of that Person with respect to
any Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
               (q) “Convertible Securities” means any stock or securities (other
than Options) directly or indirectly convertible into or exercisable or
exchangeable for Common Stock.
               (r) “EBITDA” means, with respect to any Person and its
Subsidiaries for any applicable Fiscal Quarters, the Consolidated Net Income of
such Person and its Subsidiaries as set forth in the financial statements of the
Company contained in the Form 10-Q or Form 10-K of the Company for the
applicable Fiscal Quarter, plus without duplication, the sum of the following
amounts of the Company and its Subsidiaries for such period to the extent
deducted in determining Consolidated Net Income of such Persons for such period:
(i) Consolidated Net Interest Expense, (ii) income tax expense,
(iii) depreciation expense and (iv) amortization expense.
               (s) “Eligible Market” means the Principal Market, The New York
Stock Exchange, Inc., the American Stock Exchange, The NASDAQ Global Select
Market, The NASDAQ Global Market or The NASDAQ Capital Market, or any market
that is a successor to any of the foregoing.
               (t) “Equity Conditions” means that each of the following
conditions is satisfied: (i) on each day during the period beginning six
(6) month prior to the applicable date of determination and ending on and
including the applicable date of determination (the “Equity Conditions Measuring
Period”), all shares of Common Stock issuable upon conversion of the Notes and
exercise of the Warrants shall be eligible for sale pursuant to Rule 144 without
restriction or limitation, including without the requirement to be subject to
Rule 144(c)(1), and without the need for registration under any applicable
federal or state securities laws; (ii) on each day during the Equity Conditions
Measuring Period, the Common Stock is designated for quotation on the Principal
Market or any other Eligible Market and shall not have been suspended from
trading on such exchange or market (other than suspensions of not more than two
(2) days and occurring prior to the applicable date of determination due to
business announcements by the Company) nor shall delisting or suspension by such
exchange or market been threatened or pending either (A) in writing by such
exchange or market or (B) by falling below the then effective minimum listing
maintenance requirements of such exchange or market;

- 27 -



--------------------------------------------------------------------------------



 



(iii) during the one (1) year period ending on and including the date
immediately preceding the applicable date of determination, the Company shall
have delivered shares of Common Stock upon conversion of the Notes and upon
exercise of the Warrants to the holders on a timely basis as set forth in
Section 3(c)(ii) hereof (and analogous provisions under the Other Notes) and
Section 1(a) of the Warrants; (iv) any applicable shares of Common Stock to be
issued in connection with the event requiring determination may be issued in
full without violating (A) Section 3(d)(i) hereof, (B) Section 3(d)(ii) and
(C) the rules or regulations of the Principal Market or any applicable Eligible
Market; (v) the Company shall not have failed to timely make any payments within
five (5) Business Days of when such payment is due pursuant to any Transaction
Document; (vi) during the Equity Conditions Measuring Period, there shall not
have occurred either (A) the public announcement of a pending, proposed or
intended Fundamental Transaction which has not been abandoned, terminated or
consummated, or (B) an Event of Default or (C) an event that with the passage of
time or giving of notice would constitute an Event of Default; (vii) the Company
shall have no knowledge of any fact that would cause any shares of Common Stock
issuable upon conversion of the Notes and shares of Common Stock issuable upon
exercise of the Warrants not to be eligible for sale pursuant to Rule 144
without restriction or limitation, including without the requirement to be
subject to Rule 144(c)(1), and without the need for registration under any
applicable federal or state securities laws; (viii) the Company otherwise shall
have been in compliance with and shall not have breached any provision,
covenant, representation or warranty of any Transaction Document and (ix) if
required by the terms of the Securities Purchase Agreement, the Company shall
have obtained the Stockholder Approval on or before the applicable Stockholder
Meeting Deadline.
               (u) “Equity Conditions Failure” means that (i) on any day during
the period commencing ten (10) Trading Days prior to the applicable Holder
Optional Redemption Notice Date through the applicable Optional Redemption Date,
(ii) on any day during the period commencing ten (10) Trading Days prior to the
applicable Holder Optional Conversion/Redemption Notice Date through the
applicable Optional Conversion/Redemption Date, or (iii) on any day during the
period commencing ten (10) Trading Days prior to the applicable Change of
Control Notice Date through the applicable Change of Control Conversion Date,
the Equity Conditions have not been satisfied (or waived in writing by the
Holder).
               (v) “Equity Value Redemption Premium” means for any Change of
Control Notice or Event of Default Notice, as applicable, delivered or required
to be delivered in connection with a Change of Control or Event of Default, as
applicable, 150%.
               (w) “Excluded Securities” means any Common Stock issued or
issuable: (i) in connection with any Approved Stock Plan; (ii) upon conversion
of the Notes or the exercise of the Warrants; (iii) in connection with the
payment of any Interest Shares on the Notes; and (iv) upon exercise of any
Options or Convertible Securities which are outstanding on the day immediately
preceding the Subscription Date, provided that the terms of such Options or
Convertible Securities are not amended, modified or changed on or after the
Subscription Date.
               (x) “Fiscal Quarters” means each of the fiscal quarters adopted
by the Company for financial reporting purposes that correspond to the Company’s
fiscal year that ends on December 31, or such other fiscal quarter adopted by
the Company for financial reporting purposes in accordance with GAAP.

- 28 -



--------------------------------------------------------------------------------



 



               (y) “Fundamental Transaction” means that the Company shall,
directly or indirectly, in one or more related transactions, (i) consolidate or
merge with or into (whether or not the Company is the surviving corporation)
another Person or Persons, or (ii) sell, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the Company
to another Person, or (iii) allow another Person to make a purchase, tender or
exchange offer that is accepted by the holders of more than 50% of the
outstanding shares of Voting Stock (not including any shares of Voting Stock
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
or (iv) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person acquires
more than the 50% of the outstanding shares of Voting Stock (not including any
shares of Voting Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock purchase agreement or other business combination), or (v) reorganize,
recapitalize or reclassify its Common Stock or (vi) any “person” or “group” (as
these terms are used for purposes of Sections 13(d) and 14(d) of the Exchange
Act) is or shall become the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of 50% of the aggregate Voting Stock
of the Company.
               (z) “GAAP” means United States generally accepted accounting
principles, consistently applied.
               (aa) “Indebtedness” of any Person means, without duplication
(i) all indebtedness for borrowed money, (ii) all obligations issued, undertaken
or assumed as the deferred purchase price of property or services, including
(without limitation) “capital leases” in accordance with GAAP (other than trade
payables entered into in the ordinary course of business), (iii) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses
(i) through (vi) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.
               (bb) “Options” means any rights, warrants or options to subscribe
for or purchase shares of Common Stock or Convertible Securities.

- 29 -



--------------------------------------------------------------------------------



 



               (cc) “Parent Entity” of a Person means an entity that, directly
or indirectly, controls the applicable Person and whose common stock or
equivalent equity security is quoted or listed on an Eligible Market, or, if
there is more than one such Person or Parent Entity, the Person or Parent Entity
with the largest public market capitalization as of the date of consummation of
the Fundamental Transaction.
               (dd) “Pari Passu Notes” means (i) this Note and the Other Notes,
(ii) the February 2008 Notes and (iii) the September 2008 Notes; provided,
however, that upon the occurrence of the Event of Default set forth in
Section 4(a)(xii), the September 2008 Notes shall no longer be deemed Pari Passu
Notes hereunder.
               (ee) “Permitted Indebtedness” means (i) Indebtedness evidenced by
this Note and the Other Notes; (ii) Indebtedness evidenced by the August 2007
Notes; (iii) Indebtedness evidenced by the September 2008 Notes;
(iv) Indebtedness described on Schedule 3(s) to the Securities Purchase
Agreement; (v) Indebtedness incurred solely for the purpose of financing the
acquisition or lease of any Equipment (as defined in the Security Agreement) by
the Company or any of its Subsidiaries, including Capital Lease Obligations with
no recourse other than to such Equipment; (vi) Indebtedness solely between the
Company and/or one of its domestic Subsidiaries, on the one hand, and the
Company and/or one of its domestic Subsidiaries, on the other which Indebtedness
is not secured by any assets of the Company or any of its Subsidiaries, provided
that (x) in each case a majority of the equity of any such domestic Subsidiary
is directly or indirectly owned by the Company, such domestic Subsidiary is
controlled by the Company and such domestic Subsidiary has executed a guaranty
in the form of the Guaranty and a security agreement in the form of the Security
Agreement and (y) any such loan shall be evidenced by an intercompany note that
is pledged by the Company or its Subsidiary, as applicable, as Collateral (as
defined in the Security Agreement) pursuant to the Security Documents (as
defined in the Securities Purchase Agreement); (vii) at any time after the eight
(8) month anniversary of the Issuance Date, other Indebtedness in an amount not
to exceed $250,000 at any one time outstanding; and (viii) renewals, extensions
and refinancing of any Indebtedness described in clauses (i) or (v) of this
subsection.
               (ff) “Permitted Liens” means (i) any Lien for taxes not yet due
or delinquent or being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (iii) any Lien
created by operation of law, such as materialmen’s liens, mechanics’ liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, (iv) Liens (A) upon or in any equipment
(as defined in the Security Agreement) acquired or held by the Company or any of
its Subsidiaries to secure the purchase price of such equipment or indebtedness
incurred solely for the purpose of financing the acquisition or lease of such
equipment, or (B) existing on such equipment at the time of its acquisition,
provided that the Lien is confined solely to the property so acquired and
improvements thereon, and the proceeds of such equipment, (v) Liens incurred in
connection with the extension, renewal or refinancing of the indebtedness
secured by Liens of the type described in clauses (i) and (iv) above, provided
that any extension, renewal or replacement Lien shall be limited to the property
encumbered by the existing Lien and the principal amount of the Indebtedness
being extended, renewed or refinanced does not increase, (vi) leases or
subleases and licenses and sublicenses granted to others in the ordinary course
of the Company’s business, not interfering in any material respect with the
business of the Company and its Subsidiaries taken as a whole, (vii) Liens in
favor of customs and revenue authorities arising as a matter of law to secure
payments of custom duties in connection with the importation of goods,
(viii) Liens arising from

- 30 -



--------------------------------------------------------------------------------



 



judgments, decrees or attachments in circumstances not constituting an Event of
Default under Section 4(a)(ix), (ix) Liens securing the Company’s obligations
under the August 2007 Notes, (x) Liens securing the Company’s obligations under
the Notes and (xi) Liens securing the Company’s obligations under the
September 2008 Notes.
               (gg) “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
               (hh) “Principal Market” means the OTC Bulletin Board.
               (ii) “Redemption Notices” means, collectively, any Event of
Default Redemption Notices, any Change of Control Redemption Notices, any
Company Conversion/Redemption Notice (if a Company Optional Redemption has been
elected) and any Holder Optional Redemption Notices each of the foregoing,
individually, a Redemption Notice.
               (jj) “Redemption Premium” means (i) in the case of the Events of
Default described in Section 4(a)(i) — (v) and (viii) — (xi), 125% or (ii) in
the case of the Events of Default described in Section 4(a)(vi) — (vii), 100%.
               (kk) “Redemption Prices” means, collectively, the Event of
Default Redemption Price, the Change of Control Redemption Price, the Company
Optional Redemption Price and the Holder Optional Redemption Price, each of the
foregoing, individually, a Redemption Price.
               (ll) “Registration Rights Agreement” means that certain
Registration Rights Agreement dated as of the Subscription Date by and among the
Company and the initial holders of the Notes.
               (mm) “Required Holders” means the holders of Notes representing
at least a majority of the aggregate principal amount of the Notes then
outstanding.
               (nn) “SEC” means the United States Securities and Exchange
Commission.
               (oo) “Securities Purchase Agreement” means that certain
securities purchase agreement dated as of the Subscription Date by and among the
Company and the initial holders of the Notes pursuant to which the Company
issued the Notes and Warrants.
               (pp) “September 2008 Notes” means those certain senior secured
convertible notes issued under the September 2008 Securities Purchase Agreement.
               (qq) “September 2008 Securities Purchase Agreement” means that
certain Securities Purchase Agreement, dated as of September 12, 2008, by and
among the Company and the investors listed on the Schedule of Buyers attached
thereto.
               (rr) “Subscription Date” means February 29, 2008.

- 31 -



--------------------------------------------------------------------------------



 



               (ss) “Successor Conversion Price” means, (i) on or prior to the
consummation of the Change of Control, the lower of (A) the applicable
Conversion Price and (B) that price which shall be computed as 85% of the
Average Market Price of the Common Stock of the Company immediately preceding
the consummation of the applicable Change of Control and (ii) after the
consummation of the Change of Control, 85% of the lesser of the Average Market
Price of the Successor Entities common stock on (A) the time of the consummation
of the Change of Control and (B) the date the Change of Control Redemption
Notice is delivered by the applicable Holder. All such determinations to be
appropriately adjusted for any stock split, stock dividend, stock combination or
other similar transaction that proportionately decreases or increases the
Successor’s common stock during the applicable measuring period.
               (tt) “Successor Entity” means the Person, which may be the
Company, formed by, resulting from or surviving any Fundamental Transaction or
the Person with which such Fundamental Transaction shall have been made,
provided that if such Person is not a publicly traded entity whose common stock
or equivalent equity security is quoted or listed for trading on an Eligible
Market, Successor Entity shall mean such Person’s Parent Entity.
               (uu) “Trading Day” means any day on which the Common Stock is
traded on the Principal Market, or, if the Principal Market is not the principal
trading market for the Common Stock, then on the principal securities exchange
or securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).
               (vv) “Units” means Stinger S-200 units.
               (ww) “Voting Stock” of a Person means capital stock of such
Person of the class or classes pursuant to which the holders thereof have the
general voting power to elect, or the general power to appoint, at least a
majority of the board of directors, managers or trustees of such Person
(irrespective of whether or not at the time capital stock of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).
               (xx) “Warrants” has the meaning ascribed to such term in the
Securities Purchase Agreement, and shall include all warrants issued in exchange
therefor or replacement thereof.
               (yy) “Weighted Average Price” means, for any security as of any
date, the dollar volume-weighted average price for such security on the
Principal Market during the period beginning at 9:30:01 a.m., New York Time (or
such other time as the Principal Market publicly announces is the official open
of trading), and ending at 4:00:00 p.m., New York Time (or such other time as
the Principal Market publicly announces is the official close of trading) as
reported by Bloomberg through its “Volume at Price” functions, or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market

- 32 -



--------------------------------------------------------------------------------



 



on the electronic bulletin board for such security during the period beginning
at 9:30:01 a.m., New York Time (or such other time as such market publicly
announces is the official open of trading), and ending at 4:00:00 p.m., New York
Time (or such other time as such market publicly announces is the official close
of trading) as reported by Bloomberg, or, if no dollar volume-weighted average
price is reported for such security by Bloomberg for such hours, the average of
the highest closing bid price and the lowest closing ask price of any of the
market makers for such security as reported in the “pink sheets” by Pink Sheets
LLC (formerly the National Quotation Bureau, Inc.). If the Weighted Average
Price cannot be calculated for a security on a particular date on any of the
foregoing bases, the Weighted Average Price of such security on such date shall
be the fair market value as mutually determined by the Company and the Holder.
If the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 25. All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.
          (31) DISCLOSURE. Upon receipt or delivery by the Company of any notice
in accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within one (1) Business Day after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.
[Signature Page Follows]

- 33 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Note to be duly
executed as of the Issuance Date set out above.

            Stinger Systems, Inc.
      By:   /s/ Robert F. Gruder         Name:   Robert F. Gruder       
Title:   President     

 



--------------------------------------------------------------------------------



 



EXHIBIT I
STINGER SYSTEMS, INC.
CONVERSION NOTICE
Reference is made to the Amended and Restated Senior Secured Convertible Note
(the “Note”) issued to the undersigned by Stinger Systems, Inc. (the “Company”).
In accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Common Stock par value $0.001 per share (the “Common
Stock”) of the Company, as of the date specified below.

             
 
    Date of Conversion:                  
 
                Aggregate Conversion Amount to be converted:    
 
           

Please confirm the following information:

             
 
  Conversion Price:                  
 
                Number of shares of Common Stock to    
 
  be issued:        
 
           

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

         
 
  Issue to:    
 
       
 
       
 
       
 
       
 
       

                      Facsimile Number:        
 
               
 
               
 
  Authorization:                      

             
 
  By:                  
 
           
 
      Title:    
 
           

         
Dated:
             
 
       
 
  Account Number:    
 
              (if electronic book entry transfer)

         
 
  Transaction Code Number:    
 
              (if electronic book entry transfer)

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
          The Company hereby acknowledges this Conversion Notice and hereby
directs Colonial Stock Transfer Company, Inc. to issue the above indicated
number of shares of Common Stock in accordance with the Transfer Agent
Instructions dated February 29, 2008 from the Company and acknowledged and
agreed to by Colonial Stock Transfer Company, Inc.

            STINGER SYSTEMS, INC.
      By:           Name:           Title:        

 